 262B. F. BUSINESS EQUIPMENT, INC.G. F. Business Equipment, Inc. and United Rubber,Cork, Linoleum and Plastic Workers of Amer-ica, AFL-CIO. Case 11-CA-9547June 1, 1981DECISION AND ORDERUpon a charge filed on November 21, 1980, byUnited Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO, herein called theUnion, and duly served on G. F. Business Equip-ment, Inc., herein called Respondentor Employer,the General Counsel of the National Labor Rela-tions Board, by the Acting Regional Director forRegion 11, issued a complaint and notice of hearingon December 5, 1980, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 17,1980, following a Board election in Case 11-RC-4701, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about October 29, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On December 17,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On January 30, 1981, counsel for the GeneralCounsel filed directly with the Board a motion tostrike portions of Respondent's answer to the com-plaint and a Motion for Summary Judgment. Sub-sequently, on February 5, 1981, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's motion to strike portions of Respondent'sanswer to the complaint and the Motion for Sum-mary Judgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case l-RC-4701, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 40thereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Portions ofRespondent's Answer to the Complaint and onthe Motion for Summary JudgmentIn its answer Respondent admits all the allega-tions of the complaint except for the allegation thatthe Union timely filed objections to conduct affect-ing the results of the election, the allegation thatthe Union is the collective-bargaining representa-tive of its employees, and the allegation that its re-fusal to bargain with the Union violated the Act.With respect to the motion to strike portions ofRespondent's answer, the General Counsel con-tends the denials in the answer constitute false andsham pleadings. While, for the reasons statedbelow, we find that Respondent's answer to thecomplaint, as supplemented by its reply to the Gen-eral Counsel's motions, does not present a meritori-ous defense to the allegations of the complaint, wedo not believe that those denials should be strickenin that they could be viewed as an attempt by Re-spondent to preserve a position, albeit, in our view,an erroneous one. See, e.g., The Johnson & HardinCompany, 221 NLRB 379 (1975). Accordingly, wedeny the General Counsel's motion to strike por-tions of Respondent's answer to the complaint.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).262 B. F. BUSINESS EQUIPMENT, INC. G. F. BUSINESS EQUIPMENT, INC.263FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, an Ohio corporation with a plant lo-cated in Forest City, North Carolina, where it isengaged in the manufacture of plastic and metalbusiness equipment. During the past 12 months, arepresentative period, Respondent shipped from itsForest City, North Carolina, facility directly topoints outside the State of North Carolina goodsand materials valued in excess of $50,000. Duringthat same period Respondent received at its ForestCity, North Carolina, facility directly from pointsoutside the State of North Carolina goods and rawmaterials valued in excess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,and all plant clerical employees, employed bythe Employer at the Forest City, North Caro-lina, plant; excluding all office clerical employ-ees, professional employees, guards and super-visors as defined in the Act.2. The certificationOn June 21, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 11, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 17, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 24, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 29, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceOctober 29, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328U. F. BUSINESS EQUIPMENT, INC. 263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. G. F. Business Equipment, Inc., is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All production and maintenance employeesand all plant clerical employees employed by theEmployer at the Forest City, North Carolina,plant; excluding all office clerical employees, pro-fessional employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since October 17, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 29, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,G. F. Business Equipment, Inc., Forest City, NorthCarolina, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Rubber,Cork, Linoleum and Plastic Workers of America,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employees,and all plant clerical employees employed bythe Employer at the Forest City, North Caro-lina, plant; excluding all office clerical employ-ees, professional employees, guards and super-visors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Forest City, North Carolina, plantcopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.'" G. F. BUSINESS EQUIPMENT, INC.265APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Rubber, Cork, Linoleum and Plas-tic Workers of America, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,and all plant clerical employees employedby the Employer at the Forest City, NorthCarolina, plant; excluding all office clericalemployees, professional employees, guardsand supervisors as defined in the Act.G. F. BUSINESS EQUIPMENT, INC.